Motion to dismiss appeal denied, without costs. — The judgment, in so far as it restrains the city of Buffalo or the treasurer thereof from paying the orders heretofore issued by the city or the officers thereof, in favor of David W. McConnell, in payment for work wrongfully and falsely certified by the engineer of the city to have been performed by McConnell upon the contract, and in so far as it restrains said McConnell from selling ana disposing of any of said orders, is affirmed; in other respects the judgment is reversed, without costs to either party. Order to be settled by
Haight, J.